Stark App. No. 2009 CA 00019. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed June 23, 2010:
“Whether an exclusion in a commercial general liability insurance policy and/or stop gap endorsement form, stating the insurance does not apply to ’’bodily injury intentionally caused or aggravated by you, or bodily injury resulting from an act which is determined to have been committed by you with the belief that an injury is substantially certain to occur" requires a final determination made by either a judge or a jury before the defense of a claim for a substantial certainty employer intentional tort can be denied.”
O’Donnell, J., dissents.
The conflict ease is Cooper Tire & Rubber Co. v. Travelers Cas. & Sur. Co., Hancock App. No. 5-06-40, 2007-Ohio-1905.
Sua sponte, cause consolidated with 2010-1049, Ward v. United Foundries, Inc., Stark App. No. 2009 CA 00019.